Citation Nr: 9904536	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
also diagnosed as PTSD, currently evaluated as 70 percent 
disabling.

2.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active from September 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of an October 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran Affairs (VA), which denied an increased rating for 
anxiety reaction greater than 30 percent disabling.  An 
October 1996 rating decision added PTSD to the service-
connected anxiety and increased the disability rating to 70 
percent.  Notwithstanding this rating increase, the claim for 
an increased rating remains on appeal.  Cf.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  The veteran has also appealed 
the March 1997 rating decision that denied a total disability 
rating for compensation purposes based on individual 
unemployability.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating for the veteran's service anxiety 
reaction, also diagnosed as PTSD.

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected anxiety reaction, also 
diagnosed as PTSD, is manifested by nightmares and recurrent 
distressing flashbacks to combat service, feelings of 
survivor's guilt and humiliation, increased startle response, 
constant anxiety and depression, social withdrawal and 
isolation, productive of virtual isolation in the community 
and a demonstrable inability to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a schedular rating of 
100 percent for anxiety reaction, also diagnosed as PTSD, 
have been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9400, 9411 (1996).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating Claim

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
under 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  

Service medical records indicate that in October 1944 he was 
diagnosed with psychoneurosis, mild anxiety state.  The 
evidence shows that the veteran was a prisoner of war (POW) 
during two separate time periods after being captured by 
German forces in World War II.  His first POW experience was 
for two weeks in November 1944.  After escaping captivity, he 
was again captured by German forces in January 1945, and 
remained in captivity for approximately 3 months until he was 
freed in April 1945.  The veteran states that during his time 
as a POW, he contracted pneumonia but received no treatment.  
He reportedly lost 30-40 pounds during his captivity.  He 
received a disability discharge in November 1945 because of a 
pleuritis condition.  In April 1947, a VA neuropsychiatric 
examination diagnosed the veteran with psychoneurosis, 
anxiety state, chronic mild, based his reports of occasional 
insomnia with battle dreams, as well as anxiety and poor 
concentration in college classes that led him to quit school.   

In an October 1949 rating decision, the veteran was granted 
service connection for psychoneurosis, anxiety state, 
moderately severe, with an evaluation of 30 percent 
disabling, based on a September 1949 VA examination.  In a 
July 1955 VA neurological examination, the veteran exhibited 
signs of nervousness, especially in crowds, but denied any 
hallucinations.  Based on this examination, the RO decreased 
the anxiety reaction rating to 10 percent in a July 1955 
rating decision.  

An April 1984 VA neuropsychiatric examination revealed that 
the veteran participated in few social activities, and showed 
signs of frequent or constant problems with anxiety.  His 
ability to perform daily activities, pursue personal 
interests, and relate to others was considered to be 
moderately impaired.  In an August 1984 rating decision, the 
RO increased the veteran's anxiety reaction disability from 
10 percent to 30 percent, based on the April 1984 VA 
examination.  

In a March 1987 letter to VA, the veteran described a June 
1986 work accident in which an elevator in which he was 
riding fell 30 feet, causing spinal nerve injury and a 
ruptured disc.  The veteran stated that his physical effects 
of his ruptured disc aggravated his nervous condition.  

In September 1996, the veteran underwent a VA mental 
disorders examination.  The examiner noted that the veteran 
had psychogenic amnesia when relating his combat experiences, 
in that he did not relate his POW experiences until prompted 
by the examiner.  The veteran related that he continues to 
experience nightmares and flashbacks of American soldiers 
being killed and of killing German soldiers, as well as being 
shot at.  He has difficulties sleeping and sleeps by himself 
because he is afraid of hitting his wife.  He has 
hypervigilence and increased startle response, as exhibited 
by an incident in which he attacked his wife and held a knife 
to her throat after she came up behind him without warning.  
He also has nightmares that a soldier is trying to sneak into 
his house to kill him.  He avoids thoughts of his combat 
experiences, as well as people, places or activities that 
bring back memories of wartime experiences.  He also has 
memory problems regarding important aspects of his combat 
experiences.  Furthermore, he has feelings of social 
estrangement and detachment, especially from his wife.  

During the examination, the veteran exhibited rapid, slightly 
pressured speech and poor to fair eye contact, and appeared 
extremely tense.  His insight and judgment were limited, 
although his thought processes were normal with no suicidal 
or homicidal ideations.  In the examiner's opinion, the 
veteran's flashbacks and disassociative behavior caused 
severe distress, dysfunction, discomfort, despair and 
impairment of social and occupational functioning.  The 
examiner stated that the veteran had severe impairment in his 
ability to obtain or retain employment, and significant 
distress and impairment in his social functioning, most 
notably with his wife.  The psychological assessment of the 
veteran was that of chronic, severe, PTSD, with severe 
psychosocial and environmental problems due to chronic PTSD 
symptoms and medical complications.  His Global Assessment of 
Functioning (GAF) code was estimated at 45, which according 
to the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., revised, 
1994), at pages 46-47, equates to serious mental illness 
symptoms or a serious impairment in social, occupational or 
school functioning.  

In an August 1996 letter, James F. Waller, a licensed 
clinical social worker (LCSW), stated that his conversations 
with the veteran's wife reveal that the veteran has frequent 
temper outbursts, often brought about by his physical 
problems.  The letter states that the veteran's impaired 
social functioning has grown worse over the last few years, 
with increased withdrawal and social isolation.  As an 
example of the veteran's worsening industrial impairment, Mr. 
Waller states that it now takes the veteran several days to 
mow his lawn, for a two-hour job.  

In October 1996, the RO increased the veteran's evaluation of 
anxiety reaction to 70 percent, adding PTSD as a further 
description of his mental disorder, based in great part on 
the September 1996 VA examination.

As indicated above, the veteran appeals his current 70 
percent mental disorder disability rating, contending that 
his symptomatology warrants a higher evaluation.  He 
specifically argues that he has nightmares, flashbacks, 
feelings of guilt and humiliation, and social avoidance and 
disassociative behavior.  After a review of the record, the 
Board finds that the evidence supports an increased rating of 
100 percent for his service connected anxiety reaction, also 
diagnosed as PTSD.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in a March 1998 rating decision.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for anxiety disorders or PTSD when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.

Under the rating criteria that became effective November 7, 
1996, a 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for name of close relatives, own 
occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

In applying the rating criteria to the veteran's symptoms, 
the Board considers whether the previous or presently amended 
rating criteria for mental disorders are more favorable to 
the veteran.  See Karnas, supra.  Since the veteran's PTSD is 
presently rated 70 percent disabling, the Board looks to the 
old and new 100 percent criteria.  Under the old criteria, 
the veteran would receive a 100 percent evaluation if his 
condition caused him to be virtually isolated in the 
community, when his psychoneurotic symptoms became totally 
incapacitating and caused a profound loss of reality with 
disturbed thought or behavior affecting almost all of his 
daily activities, or when his mental condition caused a 
demonstrable inability to obtain or retain employment.  The 
new 100 percent criteria requires total occupational and 
social impairment, caused by such symptoms as gross 
impairment of thinking or communication, persistent delusions 
or hallucinations, disorientation and memory loss of the most 
basic daily functions, and grossly inappropriate behavior and 
persistent danger to himself or others.

The Board finds that the old rating criteria are more 
favorable to the veteran because even though his thought 
processes and communication skills do not appear to be 
grossly distorted, his condition has appeared to isolate him 
in the community, and the evidence sufficiently demonstrates 
that he unable to obtain or retain employment, either of 
which alone is sufficient to grant a 100 percent evaluation 
under the old criteria.  The new criteria set forth several 
specific symptoms that are evidence of a 100 percent mental 
disorder disability, many of which the veteran does not 
exhibit, such as delusions, hallucinations, memory loss 
regarding his own identity and close family, or 
disorientation of time or place.    

A review of the evidence shows that the veteran has not been 
employed from 1986 to the present.  It is clear that his 
service connected PTSD disability prevents him from obtaining 
or retaining employment.  His April 1996 Appeal to the Board 
(VA Form 9) relates how his social interactions, in person 
and over the telephone, have been adversely affected by his 
PTSD condition.  This claim is substantiated by the September 
1996 VA examination that indicated that his symptoms have 
caused significant distress and impairment in his social 
functioning, including toward his wife.  He admitted to 
nightmares, flashbacks, feelings of guilt and humiliation, 
avoidance behavior, and disassociative behavior as if the 
wartime trauma was happening again.  He was assessed to have 
severe impairment in his ability to obtain or retain 
employment.  

The evidence shows that it was not until after the veteran 
stopped working that his PTSD condition began to become more 
severe.  Although he had a commendable work history in the 
civil engineering field, his mental condition since leaving 
that occupation has deteriorated to the point where the Board 
finds that he could no longer maintain gainful employment in 
that, or any other, field.  The Board makes note of the 
August 1996 Social and Industrial Survey submitted by James 
F. Waller, LCSW, that includes information from the veteran's 
wife.  She refers to the veteran's difficulty with tasks such 
as mowing the lawn, severe problems with social 
interaction,and thoughts of his POW experiences that require 
her to take him for automobile rides away from people to see 
nature and relieve anxiety.  He also uses nature television 
programs to help with sleep problems.  The Board finds most 
telling the evidence from the September 1996 VA examination 
that related how the veteran attacked his wife with a knife 
after being startled when she came up behind him in a 
familiar environment at home.  The Board believes that this 
is evidence of an inability to work in an environment with 
other people, where uncontrolled events would lead to 
unpredictable reactions by him.  His anxiety during normal 
daily activities would only be exacerbated in a work setting.  
His recurring auditory hallucinations prevent his ability to 
function in any occupation.  

The Board notes that in the most recent VA examination, in 
November 1997, the PTSD portion of the examination reveals 
that the veteran continues to suffer from anxiety and 
nervousness, stating that he can't go into a room with 3 or 4 
people if they are talking too much.  He also reported dreams 
of World War II, a fear of crowds, worrying a lot, as well as 
hypervigilence and exaggerated startle response.  The record 
from this examination seems to indicate that the veteran was 
not as forthcoming in describing his mental condition, as he 
was in his previous VA examination.  Although he stated that 
he has some hypervigilence and exaggerated startle response, 
he did not describe any specific incidents, such as his 
previous attack on his wife.  In this regard, it is the 
Board's opinion that the November 1997 examiner did not 
receive a complete history of the degree of severity of the 
veteran's PTSD.  However, the evidence from this examination 
certainly does not indicate that his PTSD condition has 
improved from his previous examination.  

The Board finds that the evidence portrays a veteran who, 
within a short number of years, deteriorated from an 
intelligent, successfully employed gentleman to someone who 
rarely leaves his house, usually only for VA examinations, 
and is unable to cope with routine societal pressures.  The 
facts suggest that if his wife did not take care of him, he 
would deteriorate even more on his own.  Therefore, the Board 
concludes that the preponderance of the evidence is in favor 
of an increased rating for PTSD to 100 percent disabling, 
based on the old criteria of his condition resulting in 
virtual isolation in the community and his present inability 
to obtain or retain employment due to his psychiatric 
symptoms.

This 100 percent disability rating according to the Schedule 
removes the necessity of evaluating the veteran's PTSD 
disability on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board finds that his anxiety 
reaction or PTSD condition has produced a marked, even 
profound, interference with employment, and has thus 
evaluated his condition accordingly.

	II.  Total Disability based on Individual 
Unemployability

VA regulations provide a total rating for compensation 
purposes based on unemployability where the schedular rating 
is less than total, and when the disabled veteran is adjudged 
unable to secure or follow a substantially gainful occupation 
because of the service connected disability.  38 C.F.R. 
§ 4.16 (1998).  Thus, under the applicable regulations, 
benefits based on individual unemployability cannot be 
granted if the veteran has a 100 percent schedular disability 
rating for a service connected disability.  As discussed 
above, the Board finds that the veteran is entitled to a 100 
percent schedular disability evaluation for his service-
connected psychiatric disorder.  Therefore, the Board finds 
that the veteran does not meet the criteria for the 
assignment of total disability evaluation under 38 C.F.R. 
§ 4.16.  

ORDER

A 100 percent schedular rating for anxiety reaction, also 
diagnosed as PTSD, is granted, subject to applicable 
regulations governing the payment of monetary benefits.  A 
total disability rating based on individual unemployability 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

